2022 IL App (1st) 201066-U
                                           No. 1-20-1066
                                                                                 Second Division
                                                                                  March 29, 2022

 NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
 limited circumstances allowed under Rule 23(e)(1).
 ____________________________________________________________________________

                                              IN THE
                                  APPELLATE COURT OF ILLINOIS
                                         FIRST DISTRICT
 ____________________________________________________________________________

                                                    )             Appeal from the
 THE PEOPLE OF THE STATE OF                         )             Circuit Court of
 ILLINOIS,                                          )             Cook County.
                                                    )
           Plaintiff-Appellant,                     )
                                                    )              No. 04 CR 4297
     v.                                             )
                                                    )
 MICHAEL EDGLESTON,                                 )             Honorable
                                                    )             Thaddeus L. Wilson
           Defendant-Appellee,                      )             Judge, presiding.

 ____________________________________________________________________________

                 JUSTICE COBBS delivered the judgment of the court.
                 Presiding Justice Fitzgerald Smith and Justice Howse concurred in the
              judgment.
                                              ORDER

¶1        Held: The postconviction court’s order granting defendant a new trial after a third-stage
                evidentiary hearing is affirmed where defendant established that he received
                ineffective assistance from trial and appellate counsels.

¶2        Following a 2007 jury trial, defendant Michael Edgleston was convicted of three counts of

felony murder and sentenced to natural life in prison. He later filed a petition for postconviction

relief under the Post-Conviction Hearing Act (Act) (725 ILCS 5/121-1 et seq. (West 2012)) raising
No. 1-20-1066

various claims, including that his appellate counsel was ineffective for (1) failing to challenge the

trial court’s ruling allowing inadmissible hearsay evidence and (2) failing to argue that his trial

counsel was ineffective for opening the door to such evidence. The petition ultimately advanced

to a third-stage evidentiary hearing, after which the postconviction court granted defendant a new

trial. The State now appeals that order, and we affirm.

¶3                                      I. BACKGROUND

¶4     In October 2007, defendant was tried by a jury on six counts of felony first-degree murder

in connection with the death of three brothers, Rashawn, Vashawn, and Vincent Austin. The

following evidence was adduced at trial.

¶5     Chicago police officer Giovanni Crespo testified that around 7:30 p.m. on December 9,

2003, he responded to a call of shots fired at 1440 West 13th Street, which was one of the high-

rise buildings of the Alba Homes public housing complex. He found three gunshot victims lying

on the lobby floor, but they did not give the police any information about who shot them. Officers

also sought information on the shooting from the crowd that began to gather in the lobby, but they

did not receive anything useful from them either.

¶6     The State’s next witness was Chicago police detective John Climack. Prior to Climack’s

testimony, the State requested clarification as to what evidence from the course of the investigation

would be admissible. Specifically, the State sought permission to ask questions indicating that,

before defendant was arrested and charged, several witnesses who would not be testifying were

interviewed and shown a photo array that included defendant’s photograph. The defense objected,

arguing that the State’s proposed line of questioning would amount to informing the jury that the

non-testifying witnesses had identified defendant. The trial court agreed with the defense and

therefore ruled that the State could not pursue that line of questioning on direct examination.

                                                -2-
No. 1-20-1066

However, the court also ruled that the State could open the door for those questions on redirect

examination if the defense’s questioning implied “malfeasants [sic] of the detectives,” which the

court also described as implications that “the police did not properly investigate this case and there

was no evidence.” Defense counsel asked the court for further clarification on the meaning of

“malfeasants [sic],” and the judge responded, “I can’t give you more clarification. I don’t know

how it’s going to run. You can ask for a sidebar and we can address it.”

¶7     Climack then testified that he was assigned to investigate the Austin brothers’ deaths. He

went to the crime scene but was unable to find any witnesses. In December 2003, Climack was

notified that there was a woman in police custody on another matter who might have information

about the shooting. He interviewed the woman and determined that she was not an eyewitness.

However, that interview led Climack to interview a woman named Helena Freeman, which in turn

led him to interview Lola Baggett, Bohannon Walker, and Terry West. After these interviews,

Climack issued an arrest warrant for defendant.

¶8     Defendant was subsequently arrested in January 2004 and brought to the police station for

questioning. Detective Roger Sandoval testified that he and another detective, Gene Slater, initially

interviewed defendant for about 15 minutes starting around 8 p.m. on the night of his arrest.

Sandoval had another conversation with defendant around midnight. According to Sandoval,

defendant admitted during this second conversation that he went to the Alba Homes building on

the night of the shooting with the intention to rob people in the lobby. Defendant wore a bulletproof

vest and was armed with a .40-caiber handgun. Upon entering the building, defendant saw

Rashawn, whom he knew, selling drugs. Defendant asked Rashawn if he was armed, and Rashawn

replied that he was not. Defendant then demanded Rashawn’s money, and Rashawn handed over

approximately $100 and a couple bags of crack cocaine.


                                                -3-
No. 1-20-1066

¶9      Around that time, Vashawn and Vincent entered the lobby. Rashawn asked Vashawn if he

was armed. Vashawn said “yes” and lifted his jacket to reveal a handgun tucked in his waistband.

Vincent asked defendant to return Rashawn’s money, but he refused. At some point, Vincent put

his hand in his pocket and defendant shot Vincent because he believed he was reaching for a gun.

Rashawn and Vashawn tried to run away, but defendant shot them both as well. Defendant then

ran out of the building and called someone to pick him up. He later sold his gun in a different

neighborhood so that it would not be traced back to him.

¶ 10   After defendant’s confession, Sandoval called the State’s Attorney’s Felony Review Unit

and Assistant State’s Attorney Ted Lagerwall arrived to interview defendant. According to

Sandoval, defendant made essentially the same confession to Lagerwall. Defendant also explained

that he and the Austin brothers were members of the New Breeds gang and that the gang had a

rule that its members were to be armed when selling drugs. Thus, defendant had a right to take

Rashawn’s money because he was caught selling drugs without a gun.

¶ 11   Sandoval further testified that Assistant State’s Attorney James Papa interviewed

defendant the next day. Defendant again relayed essentially the same story he told to Sandoval and

Lagerwall. Papa informed defendant that there were a few options for memorializing his account,

including a handwritten statement or video recording. However, defendant elected to have his

confession remain an oral statement.

¶ 12   On cross-examination, Sandoval was asked about, inter alia, the approval of charges

against defendant. Specifically, defense counsel confirmed with Sandoval that (1) it was the role

of Felony Review to assess a case and decide whether to approve charges, (2) Lagerwall

interviewed defendant and reviewed “documents relevant to this case that were available”, and (3)

Lagerwall did not approve charges after receiving defendant’s confession. When asked whether

                                              -4-
No. 1-20-1066

Lagerwall instructed him to continue the investigation, Sandoval replied that they “agreed upon

that we continue it” because it was “not complete at that time.” Similarly, defense counsel also

confirmed that Papa reviewed the available documents and interviewed defendant, but did not

approve charges. Finally, defense counsel asked Sandoval whether he took any photographs of

defendant while he was at the police station in the days following his arrest. Sandoval answered,

“I don’t believe any pictures were taken.”

¶ 13   Before redirect examination, the State asserted at a sidebar that defense counsel’s repeated

questions about charges not being approved after defendant’s interviews suggested that there was

“something wrong” with the confession. Thus, the State argued that it should be allowed to elicit

that the investigation was only continued at the time so that the non-testifying witnesses could be

shown a physical lineup involving defendant. The State further argued that it should also be

allowed to introduce a photograph of defendant in that lineup, the existence of which Sandoval

was forced to deny on cross-examination in order to comply with the court’s ruling on a motion in

limine barring the photograph.

¶ 14   The defense objected, arguing that the lineup evidence would improperly bolster the State’s

case by suggesting that non-testifying witnesses identified defendant in violation of his right to

confront witnesses against him.

¶ 15   The court allowed the State to ask additional questions about the investigation, reasoning

that the defense had “opened the door to some extent” by implying that charges were not approved

because there was something suspicious about defendant’s purported confession. Thus, the court

allowed the State to “inquire about what has gone on in the investigation in the meantime” and to

introduce the lineup photograph. However, the court also ruled that the State was still barred from




                                               -5-
No. 1-20-1066

introducing evidence that witnesses were shown a photo array that included defendant prior to his

arrest.

¶ 16      The State then asked Sandoval on redirect examination whether a lineup was conducted

and whether charges were approved later that day. Sandoval answered “Yes.” to each question and

the lineup photo was admitted into evidence.

¶ 17      Papa testified consistently with Sandoval. Essentially, Papa stated that defendant admitted

that (1) he took Rashawn’s drugs and money pursuant to the New Breeds’ policy against selling

drugs unarmed and (2) he realized that he would need to shoot the Austin brothers once they

demanded he return the drugs and money.

¶ 18      The State also asked Papa why he did not approve charges against defendant following his

confession, and the defense objected on relevance grounds. In response, the State argued at the

ensuing sidebar that the defense had opened the door to the issue in its cross-examination of

Sandoval. The court overruled the defense’s objection, but gave a limiting instruction to the jury

that Papa’s answer:

          “would be [hearsay] and therefore not reliable and it should not be considered for the truth

          of the matter asserted. It should be considered as to the course of the investigation and for

          the limited purpose of the steps that the police and the state’s attorneys took in the course

          of the investigation.”

Papa then answered that he did not immediately approve charges because “line-ups still needed to

be done with a couple of other witness.” The lineups were conducted the next day and, that same

day, charges were approved “following the line-ups and the results of those line-ups[.]”

¶ 19      The State rested and the defense moved for a directed verdict, which was denied. The

defense then rested without presenting testimony from defendant or any other witnesses. The jury

                                                  -6-
No. 1-20-1066

returned a guilty verdict on three counts of felony murder and defendant was sentenced to life in

prison.

¶ 20      Defendant next filed a direct appeal, arguing that (1) the State failed to prove him guilty

beyond a reasonable doubt, (2) the State made improper remarks during closing argument, and (3)

the trial court erred by refusing to allow defense counsel to question the venire about the credibility

of prosecutors. People v. Edgleston, 2011 IL App (1st) 090964-U. We affirmed defendant’s

convictions. Id.

¶ 21      Thereafter, defendant filed a pro se postconviction petition raising claims for ineffective

assistance of counsel, including the argument that appellate counsel was ineffective for failing to

challenge the trial court’s decision to allow evidence that the non-testifying witnesses viewed him

in a lineup. The trial court summarily dismissed the petition at the first stage, stating that defendant

failed to overcome the presumption that his counsel’s actions were the product of a sound strategy.

¶ 22      We reversed, reasoning in part that it was as least arguable that the defense either did not

open the door to the implied identification evidence or that “the curative evidence went beyond its

protective purpose and significantly bolstered the State’s case because the State was able to imply

that witnesses had identified defendant.” Edgleston, 2016 IL App (1st) 142008-U, ¶ 34.

¶ 23      Similarly, we went on to find that defendant had also presented an arguable claim that

appellate counsel was ineffective for failing to argue trial counsel’s ineffectiveness on direct

appeal. Id. ¶ 36. In so concluding, we stated that “[i]t is apparent from the record that prejudicial

evidence was admitted as a result of trial counsel opening the door,” even though the defense had

been warned that its questioning might open the door to such evidence. Id. We further stated that

it was “uncertain what the results of trial would have been had [the lineup evidence] not been




                                                  -7-
No. 1-20-1066

admitted because the only other evidence against defendant was his oral confession.” Id. We

therefore remanded defendant’s petition for further postconviction proceedings.

¶ 24   On remand, counsel was appointed and filed an amended postconviction petition alleging,

as relevant here, that trial counsel was ineffective for opening the door to the identification

evidence through questioning on cross-examination. The amended petition also alleged that

appellate counsel was ineffective for failing to include a claim of ineffective assistance of trial

counsel on direct appeal.

¶ 25   The amended petition advanced to a third-stage evidentiary hearing, which was held on

February 19, 2020. At the hearing, LaFarrell Moffett, defendant’s lead trial counsel, acknowledged

that he objected to allowing the “implied identification” evidence at trial on the grounds that the

jury would likely infer that the non-testifying witnesses identified defendant as the perpetrator.

Moffett also testified that he was “aware there was a threat of opening the door hanging over the

litigation,” and that “opening the door would be a bad thing if it let in otherwise-inadmissible

evidence” because the State did not have any other evidence to corroborate defendant’s oral

confession.

¶ 26   When asked about the trial court’s warning that the defense might open the door on cross-

examination, Moffett answered, “It was my understanding that the judge made a ruling subject to

allegations of malfeasance, which were described and determined.” However, Moffett stated that

he believed his cross-examinations did not suggest malfeasance. Rather, he testified that he

“wanted the jury to know the course of conduct of the investigation and the ultimate interrogation

of Mr. Edgleston which produced what we believed was zero, and not the three oral statements

that were admitted into evidence.” While Moffett agreed that the jury could have inferred from his

questions that the police did not have sufficient evidence to charge defendant after his interviews,

                                               -8-
No. 1-20-1066

Moffett stated that such an inference was speculative and not the intent of his questioning. Instead,

Moffett asked questions “relative to the course of investigation” in order to “put an adequate

timeframe around Mr. Edgleston’s alleged interrogation” and “put the situation in a position where

impeachment might be possible later given the testimony.”

¶ 27   Jessica Arizo, defendant’s appellate counsel, testified that she recalled having a meeting

with her supervisor to decide what issues would be raised on direct appeal. Arizo did not

specifically recall communicating with defendant, but stated that she “most likely did” based on

her typical practice in working on an appeal. Arizo further testified that she and her supervisor

determined that trial counsel had opened the door to the lineup evidence, and Arizo agreed that the

jury could have inferred from such evidence that the nontestifying witnesses had identified

defendant. However, Arizo also stated that she did not recall considering whether there was a

viable claim for ineffective assistance of counsel, though she agreed in her testimony that a such

claim “could have been raised” on direct appeal because the necessary information was contained

in the trial record. Finally, Arizo recalled that a limiting instruction was given in regard to the

lineup evidence, but she did not recall analyzing whether that instruction was sufficient to cure

any possible error.

¶ 28   On August 25, 2020, the postconviction court issued a written order vacating defendant’s

conviction and granting a new trial. The postconviction court found that there was a reasonable

probability that this court would have reversed defendant’s conviction on direct appeal had

appellate counsel argued that the trial court erred in allowing the State to introduce the implied

identification testimony under the doctrine of curative admissibility. Specifically, the court stated

that trial counsel’s questioning on cross-examination did not require curative evidence, as

“[m]erely because defense questioning may imply a statement was fabricated does not permit the


                                                -9-
No. 1-20-1066

State to introduce unrelated and otherwise inadmissible incriminating evidence against the

defendant.” Thus, the circuit court concluded that the trial court was “patently wrong” in ruling

that trial counsel had opened the door to the implied identification evidence and that the error was

“clear from the record.” Accordingly, appellate counsel was unreasonable for failing to raise the

issue on direct appeal.

¶ 29   The State filed a timely notice of appeal.

¶ 30                                       II. ANALYSIS

¶ 31   The Act provides a three-stage method by which a criminal defendant may assert his

conviction was the result of a substantial denial of one or more constitutional rights. 725 ILCS

5/122-1 et seq. (West 2016). At the first stage, the postconviction court takes all well-pleaded

factual allegations in the defendant’s petition as true, and must advance the petition to the second

stage so long as the court finds that it stated the “gist” of a constitutional claim. People v. Johnson,

2021 IL 125738, ¶¶ 25-26. If the petition advances to the second stage, counsel is appointed to

make any necessary amendments to the petition. Id. ¶ 27. The postconviction court again takes all

well-pleaded factual allegations as true at this stage, and advances the petition to the third stage if

the court finds that the defendant has made a substantial showing of a constitutional violation. Id.

¶ 32   At the third stage of postconviction proceedings, the postconviction court conducts an

evidentiary hearing and decides whether to grant the defendant postconviction relief. In a case

where the postconviction court must make fact-finding and credibility determinations after the

evidentiary hearing, the court’s decision will generally not be reversed on appeal unless it is

manifestly erroneous. People v. English, 2013 IL 112890, ¶ 23. However, a reviewing court applies

a de novo standard of review where (1) credibility and fact-finding determinations are unnecessary,

such as where the issues are pure questions of law, and (2) the postconviction judge did not preside

                                                 - 10 -
No. 1-20-1066

over the trial proceedings and has no special familiarity with the proceedings. Id. Where, as here,

the defendant raises claim of ineffective assistance of counsel, the case typically involves mixed

questions of law and fact. People v. Velasco, 2018 IL App (1st) 161683, ¶ 137. In such an instance,

we defer to the court’s factual findings unless they are against the manifest weight of the evidence,

but review the ultimate determination of whether counsel rendered ineffective assistance de novo.

Id. De novo review means that we perform the same analysis as the postconviction judge. People

v. Jackson, 2021 IL App (1st) 190263, ¶ 38. As we owe no deference to the postconviction judge’s

reasoning, we may affirm on any basis found in the record. Id.

¶ 33    At issue in this case is whether defendant received ineffective assistance from either his

trial or appellate counsels. Claims of ineffective assistance are governed by the familiar two-prong

test set forth in Strickland v. Washington, 466 U.S. 668 (1984). Velasco, 2018 IL App (1st) 161683,

¶ 138. Under this test, a defendant must first show that his counsel’s performance fell below an

objective standard of reasonableness. Id. Second, the defendant must establish prejudice by

showing that there is a reasonable probability that the result of the proceeding would have been

different but for his counsel’s deficient performance. Id.

¶ 34    In the present case, defendant’s amended postconviction petition raised several theories as

to why he was entitled to a new trial. The circuit ultimately granted defendant postconviction relief

based not on a theory of ineffective assistance of counsel, but on the theory that the trial court erred

when it ruled trial counsel had opened the door to the implied identification evidence.

Correspondingly, the State on appeal argues that trial counsel did in fact open the door on cross-

examination such that the trial court was correct in allowing the prosecution to admit the lineup

evidence under the doctrine of curative admissibility. The State also contends that the question of

whether trial counsel opened the door to such evidence is no longer at issue, as this court stated in


                                                 - 11 -
No. 1-20-1066

reversing the summary dismissal of defendant’s petition that: “It is apparent from the record that

prejudicial evidence was admitted as a result of trial counsel opening the door.” Edgelston, 2016

IL App (1st) 142008-U, ¶ 36.

¶ 35   We agree with the State that trial counsel opened the door to the implied identification

evidence. Although the postconviction court found that trial counsel’s questioning was merely an

attempt to “nail down details in the timeline of the investigation,” our review of the record reveals

that the questions asked on cross-examination went well beyond what was necessary to establish

a timeline. Instead, the clear tenor of counsel’s numerous questions about the approval of charges

was to suggest that defendant was not immediately charged because there was something

insufficient about his supposed confession. This was precisely the kind of implication that trial

counsel was warned would open the door to the implied identification evidence. Although trial

counsel was of course free to advance the defense’s theory that defendant had not actually

confessed, we cannot say that it was a reasonable strategy for counsel to do so in a way that opened

the door for the State to introduce otherwise inadmissible incriminating evidence. Thus, we find

that counsel’s performance was objectively deficient in this regard.

¶ 36   We also find that defendant suffered prejudice from trial counsel’s performance. As

previously noted, a defendant shows prejudice in this context by establishing that there is a

reasonable probability that the result of his trial would have been different but for counsel’s

deficiency. Velasco, 2018 IL App (1st) 161683, ¶ 138. A “reasonable probability” means a

probability sufficient to undermine confidence in the outcome of the proceeding or, in other words,

that counsel’s performance rendered the result unreliable or fundamentally unfair. People v. Little,

2021 IL App (1st) 191108, ¶ 17.




                                               - 12 -
No. 1-20-1066

¶ 37    As we observed in our previous order in this case, defendant’s confession was essentially

the State’s only evidence. Edgleston, 2016 IL App (1st) 142008-U, ¶ 36. There was no eyewitness

testimony or forensic evidence whatsoever connecting defendant to the murders. Moreover, the

confession was oral and not memorialized in any way. Defendant did not testify, and it was the

defense’s theory that defendant did not actually confess. Under these circumstances, evidence

implying that multiple other witnesses identified defendant in a lineup was crucial corroboration

for the State’s case. Indeed, Moffett himself acknowledged in his evidentiary hearing testimony

that allowing the identification evidence would be detrimental to the defense because it was the

only thing corroborating defendant’s confession. Although the State downplays the seriousness of

this evidence, we find the implication to be clear from the record: defendant was not charged after

his confession, but was charged almost immediately after witnesses viewed him in a lineup. Thus,

there was a profound risk that the jury would infer that defendant was identified in those lineups.

¶ 38    In light of this significant danger, we cannot agree with the State’s position that the trial

court’s limiting instruction cured any potential prejudice. To be sure, a proper limiting instruction

is generally sufficient to cure prejudice, as juries are presumed to follow a trial court’s instructions.

People v. Boston, 2018 IL App (1st) 140369, ¶ 75. However, “[w]here a limiting instruction does

not effectively protect the accused against the prejudicial effect of admitting evidence, prejudicial

error results.” People v. Walljasper, 97 Ill. App. 3d 81, 84 (1981). We find this to be one of those

cases. The lineup evidence became one of the major issues at trial and, once ultimately admitted,

constituted a substantial portion of the State’s evidence against defendant. Moreover, the jury was

informed that defendant was charged not merely following the lineups, but “following the line-ups

and the results of those line-ups.” Additionally, one of the few pieces of physical evidence shown

to the jury was a photograph of defendant at the lineup. Under such circumstances, we are not


                                                 - 13 -
No. 1-20-1066

persuaded that a single admonishment to consider the lineup evidence only to explain the course

of the investigation was sufficient. Fundamentally, trial counsel allowed the State to introduce

otherwise inadmissible evidence that provided vital corroboration in what was a relatively weak

case. Under such circumstances, we conclude that defendant was prejudiced.

¶ 39   Because both prongs of the Strickland test were satisfied, we find that defendant has made

a substantial showing of ineffective assistance of trial counsel. Similarly, we also find that

defendant has established a case of ineffective assistance of appellate counsel for failing to assert

trial counsel’s ineffectiveness on direct appeal. The State’s contention that appellate counsel

decided to forgo the argument based on strategic considerations is undermined by the record. For

example, appellate counsel testified at the evidentiary hearing that she had determined that trial

counsel had opened the door to the prejudicial lineup evidence. Moreover, appellate counsel agreed

that the information necessary to raise trial counsel’s ineffectiveness was contained in the trial

record. However, appellate counsel could not recall analyzing whether the prejudice was cured by

the limiting instruction, or even considering whether to bring a claim of ineffective assistance at

all. Had appellate counsel included such an argument, we find that there is a reasonable probability

that defendant’s direct appeal would have been successful. Accordingly, the postconviction court’s

decision to grant defendant a new trial is affirmed.

¶ 40                                    III. CONCLUSION

¶ 41   Affirmed.




                                               - 14 -